                                                                                      FILED
      Case 2:21-cr-00379-MWF Document 1 Filed 08/17/21 Page 1 of 4 Page    IDDISTRICT
                                                                    CLERK, U.S. #:1 COURT
                                                                    08/17/2021

                                                                                   DM
                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                            BY: ___________________ DEPUTY

1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 June 2021 Grand Jury

11   UNITED STATES OF AMERICA,                   CR 2:21-cr-00379-VAP

12              Plaintiff,                       I N D I C T M E N T

13              v.                               [18 U.S.C. § 922(g)(1): Felon in
                                                 Possession of a Firearm and
14   FONTRELL ANTONIO BAINES,                    Ammunition; 18 U.S.C. § 924(d),
       aka “Nuke Bizzle,”                        and 28 U.S.C. § 2461(c): Criminal
15                                               Forfeiture]
                Defendant.
16

17        The Grand Jury charges:
18                               [18 U.S.C. § 922(g)(1)]
19        On or about October 16, 2020, in Los Angeles County, within the
20   Central District of California, defendant FONTRELL ANTONIO BAINES,
21   also known as “Nuke Bizzle,” knowingly possessed a firearm, namely, a
22   Glock, model 31, .357 caliber semi-automatic pistol, bearing serial
23   number BPPA672, and ammunition, namely, approximately 14 rounds of
24   Sellier & Bellot .357 SIG caliber ammunition, in and affecting
25   interstate and foreign commerce.
26        Defendant BAINES possessed such firearm and ammunition knowing
27   that he had previously been convicted of at least one of the
28
      Case 2:21-cr-00379-MWF Document 1 Filed 08/17/21 Page 2 of 4 Page ID #:2



1    following felony crimes, each punishable by a term of imprisonment

2    exceeding one year:

3         1.   Felon in Possession of a Firearm, in violation of Title 18,

4    United States Code, Sections 922(g)(1) and 924(a)(2), in the United

5    States District Court for the District of Nevada, case number 2:14-

6    cr-36-APG-VCF, on or about October 30, 2014; and

7         2.   Unlawful Possession of a Controlled Substance with Intent

8    to Sell Dihydrocodeinone, in violation of Tennessee Code, Section 39-

9    17-417, in the Criminal/Circuit Court of Shelby County, Tennessee,

10   case number 10 4689, on or about July 11, 2011.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 2:21-cr-00379-MWF Document 1 Filed 08/17/21 Page 3 of 4 Page ID #:3



1                               FORFEITURE ALLEGATION

2                    [18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)

3         1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 924(d)(1), and Title 28, United States

7    Code, Section 2461(c), in the event of the defendant FONTRELL ANTONIO

8    BAINES’s conviction of the offense set forth in the sole count of

9    this Indictment.

10        2.   If so convicted, defendant BAINES shall forfeit to the

11   United States of America the following:

12             a.    All right, title, and interest in any firearm or

13   ammunition involved in or used in such offense, including but not

14   limited to the following:

15                   i.    One Glock, model 31, .357 caliber semi-automatic

16   pistol, bearing serial number BPPA672; and

17                   ii.   Approximately 14 rounds of Sellier & Bellot .357

18   SIG-caliber ammunition; and

19             b.    To the extent such property is not available for

20   forfeiture, a sum of money equal to the total value of the property

21   described in subparagraph (a).

22        3.   Pursuant to Title 21, United States Code, Section 853(p),

23   as incorporated by Title 28, United States Code, Section 2461(c),

24   defendant BAINES, if so convicted, shall forfeit substitute property,

25   up to the value of the property described in the preceding paragraph

26   if, as the result of any act or omission of defendant BAINES, the

27   property described in the preceding paragraph or any portion thereof

28   (a) cannot be located upon the exercise of due diligence; (b) has

                                            3
      Case 2:21-cr-00379-MWF Document 1 Filed 08/17/21 Page 4 of 4 Page ID #:4



1    been transferred, sold to, or deposited with a third party; (c) has

2    been placed beyond the jurisdiction of the court; (d) has been

3    substantially diminished in value; or (e) has been commingled with

4    other property that cannot be divided without difficulty.

5

6                                               A TRUE BILL
7

8
                                                       /S/
                                                Foreperson
9

10   TRACY L. WILKISON
     Acting United States Attorney
11

12

13   SCOTT M. GARRINGER
     Assistant United States Attorney
14   Chief, Criminal Division

15   RANEE A. KATZENSTEIN
     Assistant United States Attorney
16   Chief, Major Frauds Section

17   ALEXANDER B. SCHWAB
     Assistant United States Attorney
18   Acting Deputy Chief, Major
     Frauds Section
19

20

21

22

23

24

25

26

27

28

                                            4
